Dismissed and Opinion filed March 18, 2004








Dismissed and Opinion filed March 18, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00189-CR
NO. 14-04-00190-CR
____________
 
CLAIBORNE O=NEAL DANIELS, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
183rd District Court
Harris County,
Texas
Trial Court Cause Nos.
956,423 & 956,424
 

 
M E M O R A N D U M   O P I N I O N
Appellant pled guilty to the offenses of aggravated assault
and arson.  In accordance with the terms
of a plea bargain agreement with the State, the trial court sentenced appellant
to confinement for fifteen years for each offense in the Institutional Division
of the Texas Department of Criminal Justice. 
As part of the plea bargain agreement, appellant signed a written waiver
of his right to appeal.  Because
appellant has waived his right to appeal, we dismiss. 




Appellant pled guilty and the trial court followed the plea
bargain agreement in assessing punishment. 
Despite having waived the right to appeal, appellant filed a notice of
appeal.  Appellant chose to enter into an
agreement that included a waiver of the right to appeal.  Appellant was informed of his right to
appeal, knew with certainty the punishment he would receive, and that he could
withdraw his plea if the trial court did not act in accordance with the plea agreement.  As appellant was fully aware of the
consequences when he waived his right to appeal, it is Anot unfair to expect him to live with
those consequences now.@  Alzarka v. State,
60 S.W.3d 203, 206 (Tex. App.BHouston [14th Dist.] July 26, 2001, pet. granted) (quoting
Mabry v. Johnson, 467 U.S. 504, 104 S. Ct. 2543, 2547-48, 81 L. Ed. 2d 437 
(1984)).  See also Blanco v. State,
18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Buck v. State, 45 S.W.3d
275, 278 (Tex. App.CHouston [1st Dist.] 2001, no pet.).  
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
 
Judgment rendered and Opinion
filed March 18, 2004.
Panel consists of Justices Yates, Anderson,
and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).